Citation Nr: 0820826	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-31 149	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk



INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1965 and from November 1965 to November 1967.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal of a February 2006 rating decision issued by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The rating decision denied the veteran's 
claims for entitlement to service connection for bilateral 
hearing loss and for tinnitus.

In December 2006, the veteran, accompanied by his 
representative, appeared at a hearing held before a Decision 
Review Officer in Togus, Maine.  A transcript of that hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  Hearing loss was not manifested during active service or 
within one year of service; and current hearing loss is not 
related to active military service.

2.  Current tinnitus is not related to active military 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).

2.  The criteria for service connection for tinnitus was 
neither incurred in nor aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.159, 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The duty to notify 

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For claims 
pending on or after May 30, 2008, 38 C.F.R. 3.159 has been 
amended to eliminate the fourth requirement.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

Regardless of the new provision, a letter issued by the RO in 
October 2005 complied with the previous requirement and 
contained a notation that the veteran should send VA any 
information in his possession that pertained to his claim.  
This statement served to advise the veteran to submit any 
evidence in his possession pertinent to the claims on appeal.

The October 2005 letter also notified the veteran of the 
evidence needed to substantiate his claims for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the appropriate person or agency.

The United States Court of Veterans Appeals (Court) has also 
held that that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran has substantiated his status as a veteran and the 
second and third elements of Dingess notice are satisfied by 
the October 2005 letter.  However, the veteran did not 
receive notice about the evidence needed to establish a 
rating or notice regarding an effective date until a March 
2006 letter.  VCAA notice should be provided prior to the 
initial adjudication of the claim.  Pelegrini II.  The timing 
deficiency in the March 2006 letter was cured by 
readjudication in a statement of the case dated in September 
2006.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, all required notice was given. 

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing records that need to 
be obtained, and the Board is not aware of any such records.  
Nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claim.

Additionally, the veteran underwent VA examination in 
February 2006.  The VA examiner again reviewed the veteran's 
claims file in April 2007 to ensure any newly added 
information was properly considered.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"). 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection can also be established for a chronic 
disease, including sensorineural hearing loss as a disease of 
the central nervous system, first shown to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


I.  Entitlement to service connection for bilateral hearing 
loss.

Factual Background  

The veteran had active duty from September 1961 to August 
1965.  His entrance examination reflected normal findings for 
the ears.  The veteran's separation examination, in August 
1965, also reflected normal findings.  He did not report any 
hearing problems or tinnitus.  

On the authorized audiological evaluation in 1965, pure tone 
thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
20
10
LEFT
5
0
0
30
10

No speech recognition ability percentages were provided.

The veteran's examination for entrance to the reserves, in 
November 1965, also reflected normal findings.  In the notes 
section, the veteran did not report having any hearing 
problems or tinnitus.  

The veteran's examination for separation from the reserves, 
in November 1967, also reflected normal findings.  In the 
notes section, the veteran did not report having any hearing 
problems or tinnitus.  On an audiological evaluation in 1967, 
pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
20
0
LEFT
5
0
10
30
5

No speech recognition ability percentages were provided.

In April 1984, the veteran underwent an audiological 
examination at his place of employment, Bath Iron Works 
Corporation.  This testing revealed a 40 decibel loss at 3000 
Hertz on the right and 50 to 60 decibel loss between 2000 and 
4000 Hertz on the left.  He denied ever having had noise in 
his ears.  He reported that had hunted deer, but had quit 12 
years ago.  He occasionally used a chain saw.  He indicated 
that he did not currently have "an other noisy job."  A 
1987 follow-up examination revealed no change in his hearing 
capacity and noted that the veteran had a history of gunfire 
experience.

In April 2004, the veteran was evaluated by a private 
audiologist for his employer.  The diagnosis was mild to 
severe sensorineural hearing loss in his left ear and mild to 
moderate sensorineural hearing loss in his right ear.  The 
audiologist did not comment on the possible etiology of the 
hearing loss.

In a December 2006 statement, the veteran's wife indicated 
that he had suffered hearing problems as long as she could 
remember, but the condition had gotten progressively worse 
with time.  She reported that they had been married for 42 
years.

Also in December 2006, the veteran testified that while he 
was in service he was exposed to noises associated with 
demolitions, machine gun practicing, airplane hydraulics, 
airplane take-offs.  The veteran noted that he wore ear 
protection when it was available, but the protection was not 
sufficient or consistently available.  

He further testified that while in service he suffered a left 
side head injury when he accidentally ran into an F-8 
airplane wing.  The veteran did not seek treatment for this 
occurrence, but noted that he began to experience ringing in 
his ears as a result.

In February 2006, the veteran underwent a VA examination.  
The report of this examination indicates that the veteran 
stated that he began to experience hearing loss and ringing 
in his ears around 1965 and attributed it to being around 
missile detonations and aircraft noises.  

On the authorized audiological evaluation in February 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
3000
RIGHT
10
50
30
40
LEFT
15
25
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 76 in the left ear.

The veteran was diagnosed with mild sensorineural hearing 
loss in his right ear, severe sensorineural hearing loss in 
his left ear, and constant tinnitus.  The VA examiner 
reviewed the veteran's file, noted that he had normal hearing 
levels throughout service, and opined that it was less likely 
as not that the veteran's current hearing loss and tinnitus 
were related to his military service.

At the time of the February 2006 examination, the transcript 
from the veteran's December 2006 hearing, the statement from 
his wife, and the records of his employment audiology tests 
had not yet been associated with the claims file.  After 
these materials were associated with the file, in April 2007, 
the VA audiologist who conducted the February 2006 evaluation 
again reviewed the file.

In an April 2007 addendum to the VA examination, the 
audiologist noted the statement from the veteran's wife, and 
the veteran to the effect that he had experienced hearing 
loss and tinnitus since service; but the examiner concluded 
that the veteran's hearing loss configuration and the 
asymmetry between his ears was not entirely consistent with 
noise exposure; noted that there was a seventeen (17) year 
gap in between the veteran's normal separation examination 
and the veteran's employer's diagnosis of hearing loss, and 
concluded that it was less likely than not that the hearing 
loss and tinnitus were related to service.



Applicable laws in hearing loss claims

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley, 5 Vet. 
App. At 157.  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 
5 Vet. App. at 160.

An examination for hearing impairment for VA purposes must be 
conducted by a state licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without hearing aids.  38 C.F.R. § 4.16(a) (2007).

Analysis

With regard to the elements necessary to establish service 
connection, there is no dispute that the veteran has current 
hearing loss. 

The veteran is competent to report noise exposure in service, 
and his report of exposure to noise from demolitions, machine 
guns, and airplanes is consistent with the circumstances of 
his service.  Service medical records show that he had 
training as in underwater explosives.  Accordingly, the 
evidence is in favor of the element of an in-service injury.

The missing element in the veteran's appeal is a nexus 
between an in-service injury, and a current disability.  
There was no evidence of a hearing loss disability as defined 
by 38 C.F.R. § 3.385 on the veteran's September 1961, August 
1965, November 1965, or November 1967 audiograms.  No 
diagnoses or complaints of hearing loss appear in any of 
those records.  

On the February 2006 VA examination, the veteran did report a 
continuity of hearing loss symptomatology since 1965 and the 
veteran's wife has echoed this report.  These reports must be 
weighed against the fact that the veteran did not report such 
a history on the service separation examinations in 1965 and 
1967 or on an employment audiologic examination in 1984.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The only competent medical opinion was provided by the VA 
examiner, and that opinion was against the claim.  The 
opinion was the product of a review of the claims folder, 
took into account the veteran's statements, and was 
accompanied by a rationale.

As the only competent medical opinion is against the claim, 
and the weight of the evidence is against finding a 
continuity of symptomatology, the weight of the evidence is 
against a grant of service connection for bilateral hearing 
loss.  See 38 U.S.C.A. § 5107(b) (West 2002). 

II.  Entitlement to service connection for Tinnitus.

The veteran's service treatment records are negative for 
complaints of, or treatments for, tinnitus.

At the February 2006 VA examination, the veteran received a 
diagnosis of tinnitus.  The examiner concluded that the 
veteran's tinnitus was less likely than not related to 
military service.  After a reviewing the veteran's updated 
claims file in April 2007, the same audiologist again noted 
that it was less likely than not that the veteran's current 
hearing loss and tinnitus were related to his military 
service.  

Although the veteran had multiple hearing evaluations in 
between his service examinations and the 2006 VA diagnosis, 
none of those evaluations reference tinnitus and the April 
1984 evaluation indicates that the veteran reported that he 
had never experienced tinnitus.

During the February 2006 VA examination, the veteran noted 
that he began to experience hearing loss and tinnitus around 
1965.  At his December 2006 hearing, the veteran testified 
that he first noticed ringing in his ears after running into 
the wing of an F-8.  The veteran's file does not reflect any 
record of this incident or any complaints of tinnitus while 
in service.

Analysis

With regard to the three elements of service connection, the 
veteran has a present disability as he is currently diagnosed 
with tinnitus.

The veteran is also competent to report in-service exposure 
to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet App 370 (2002).  As noted 
above, the Board has found that the veteran had in-service 
noise exposure.

The remaining question is whether the current tinnitus is the 
result of the noise exposure in service.

Post-service treatment records, up to the February 2006 VA 
examination, make no reference to tinnitus.  There is also no 
medical opinion from a medical professional that relates the 
veteran's tinnitus to his military service.

Tinnitus was first noted in an examination in February 2006.  
The veteran reported that the onset of his tinnitus occurred 
during active duty, approximately twenty-nine years prior to 
the examination.  The absence of any clinical evidence of the 
claimed disability for decades after service constitutes 
negative evidence against the claim.  Maxson v. Gober, supra.  
The veteran's denial of tinnitus in 1984 and the negative 
record weigh the evidence against a finding that he has 
experienced tinnitus since service.

A veteran is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  As such, the veteran's lay contentions as to 
tinnitus in this case represent competent evidence.

Because the weight of the competent evidence is against a 
link between the veteran's service and his tinnitus, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 
supra.



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


